Citation Nr: 0112983	
Decision Date: 05/08/01    Archive Date: 05/15/01

DOCKET NO.  99-19 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
meniscus tear of the right knee, evaluated as 10 percent 
disabling, prior to February 11, 2000.

2.  Entitlement to an increased evaluation for residuals of a 
meniscus tear of the right knee, evaluated as 10 percent 
disabling, on and after April 1, 2000.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from October 1976 to July 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In July 1998, the veteran apparently raised a claim to reopen 
the issue of entitlement to service connection for residuals 
of a left-hand injury.  The Board refers this issue to the RO 
for appropriate action.

The Board notes that during the pendency of this appeal, the 
RO, in a May 2000 decision, assigned a temporary total 
evaluation effective from February 11 to April 1, 2000 for 
the veteran's service-connected residuals of a meniscus tear 
of the right knee based on surgical and/or other treatment 
necessitating convalescence pursuant to 38 C.F.R. § 4.30 
(2000).  Therefore, the issue on appeal has been reformatted 
into two issues, as reflected on the title page of this 
action.

A hearing was held on February 21, 2001, by means of video 
conferencing equipment with the appellant in Montgomery, 
Alabama, before Bettina S. Callaway, a member of the Board 
sitting in Washington, DC, who was designated by the Chairman 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West Supp. 2000) and who is rendering the determination in 
this case. 





REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2100 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for this and the following reasons, a remand is 
required with respect to the issue on appeal.

In light of the above, the Board finds the medical evidence 
of record with respect to the status of the veteran's 
service-connected residuals of a meniscus tear of the right 
knee is inadequate for the following reasons.  First, in a 
May 2000 decision, the RO assigned a temporary total 
evaluation due to surgery, effective from February 11 to 
April 1, 2000 based on surgical and/or other treatment 
necessitating convalescence pursuant to 38 C.F.R. § 4.30.  
The Board notes, however, despite the veteran's subsequent 
testimony before the undersigned in February 2001 in which he 
contended that he experienced increased disability and pain 
since the surgery, the veteran has not been reexamined for 
compensation purposes.  This should be done.

Second, although the veteran testified that he had continued 
to receive VA medical treatment since the surgery in February 
2000, the corresponding VA medical records have not been 
associated with the claims file.  In fact, the veteran 
testified that he was scheduled for a VA medical appointment 
the following month in March 2001.  Therefore, an attempt 
should be made to obtain these recent VA medical records.

Third, the veteran testified that his physician recently told 
him that his service-connected right knee had developed 
arthritis.  The Board notes, however, that there is no x-ray 
evidence currently of record substantiating the veteran's 
contention that he has arthritis of the right knee.  Although 
the medical evidence of record is negative for right knee 
arthritis, nevertheless, as noted above, the veteran has not 
been examined since the surgery in February 2000.  Therefore, 
it is unclear whether the veteran actually has arthritis of 
the right knee, supported by x-ray evidence.  This is 
significant because, as noted in opinions of the VA General 
Counsel (VAOPGCPREC 23-97 and 9-98), a claimant who has 
arthritis and subluxation/instability of a service-connected 
knee may be rated separately under Diagnostic Codes 5257 and 
5003 (and therefore 5010).  As it is not clear whether the 
veteran has arthritis of the right knee, the Board finds that 
another examination, to include x-ray studies, should be 
conducted.

If the VA examination undertaken on remand shows arthritis 
supported by x-ray evidence, the RO must consider all 
applicable diagnostic codes.  The Board further points out 
that among the diagnostic codes possibly applicable to the 
knee, Diagnostic Codes 5260 and 5261 are based essentially on 
range of motion.  Thus, the RO must insure that the 
examination conducted on remand adequately portrays the 
extent of functional loss due to pain on use or due to flare-
ups.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Where the record before the Board is inadequate, a remand is 
required.  The development of facts includes a "thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board is not competent to render medical determinations 
that are not solidly grounded in the record.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, given that the 
veteran contends that he has arthritis of the right knee and 
an x-ray has not been done to verify this, the medical 
evidence of record is incomplete.  Therefore, a remand is 
required for another orthopedic examination, to include x-ray 
studies that address the criteria listed in the VA Ratings 
Schedule, to include Diagnostic Codes 5003, 5257, 5260, and 
5261.

The Board reminds the appellant that consideration of a claim 
for VA compensation benefits is premised on his cooperation 
with respect to the proper development of his claim.  Under 
VA regulations, it is incumbent that he submit to a VA 
examination if he is applying for VA compensation benefits.  
Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992).

Therefore, in order to afford the veteran due process and 
insure that the record before the Board is complete, this 
case is REMANDED to the RO for the following action:

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names (and for non-VA treatment, the 
addresses) and approximate dates of 
treatment for all VA and non-VA medical 
treatment received for his service-
connected right knee and all related 
disability during the pendency of this 
claim.  After obtaining any necessary 
consent, the RO should request copies of 
any records that have not already been 
obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should appropriately 
inform the veteran of this and request 
him to provide a copy of the outstanding 
medical records.

3.  The veteran should be afforded an 
appropriate VA examination at the VA 
Medical Center in Birmingham, AL, to 
determine the nature and extent of all 
current disability of the right knee.  
The claims folder should be made 
available to the examiner prior to the 
examination.  All indicated testing 
should be conducted. The examination 
report should fully set forth the current 
complaints, pertinent clinical findings, 
and diagnoses affecting the right knee.  
Whether there is lateral instability and 
recurrent subluxation should be indicated 
and, if so, the extent thereof.  The 
examiner should also state whether there 
are x-ray findings of arthritis in the 
right knee.  Moreover, the extent of any 
functional loss of the right knee due to 
weakened movement, excess fatigability, 
incoordination, or pain on use should be 
noted.  The examiner should also state 
whether any pain claimed by the veteran 
is supported by adequate pathology and 
evidenced by his visible behavior.  Any 
additional impairment on use should be 
described in terms of the degree of 
additional range-of-motion loss. See 
DeLuca.

4.  The RO must review the claims files 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.

The RO should also ensure that all 
development requested by the Board has 
been completed in full, to the extent 
possible.  If not, corrective action 
should be taken.  

5.  Next the RO should readjudicate the 
veteran's claim, considering the 
additional evidence newly associated with 
the claims folder.  The application of 
all pertinent Diagnostic Codes should be 
considered, and all other applicable VA 
regulations should be specifically 
discussed. 

6.  If the action taken is adverse to the 
veteran, he and his representative should 
be afforded a supplemental statement of 
the case, to include a summary of 
relevant evidence and a citation and 
discussion of applicable laws and 
regulations.  They should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



